Citation Nr: 1037767	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the right hand.

2.  Entitlement to service connection for residuals of cold 
injuries to the right foot.

3.  Entitlement to service connection for residuals of cold 
injuries to the left hand.

4.  Entitlement to service connection for residuals of cold 
injuries to the left foot.

5.  Entitlement to service connection for bilateral hearing loss 
disability.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the Army 
from May 1965 to May 1967 and in the Army National Guard from 
September 1978 to February 1988.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and December 2009 rating decisions by 
the Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2010, the Veteran testified 
at a personal hearing before the undersigned Veterans Law Judge 
at the RO.  A copy of the transcript of that hearing is of 
record.

In August 2010, the Veteran revoked the power of attorney of 
record in this matter, electing to continue with his appeal pro 
se before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to have residuals of cold injuries 
to the right hand, right foot, left hand, or left foot.

2.  A hearing loss disability of either ear was not manifested 
during the Veteran's first period of service; there is clear and 
unmistakable evidence the Veteran had a preexisting hearing loss 
prior to entrance into his second period of service and that such 
hearing loss was not permanently aggravated during service beyond 
its natural progression; sensorineural hearing loss was not 
manifested in the first post-service year; and current hearing 
loss disability is not shown is not shown to be related to 
military service.

3.  Tinnitus was not manifested in service; and the Veteran's 
current tinnitus is not shown is not shown to be related to 
military service.

4.  An unappealed March 2002 rating decision denied service 
connection for a back disability on the basis that there was no 
medical evidence that the Veteran had a back disability that was 
incurred in service or that his current back disability was 
related to his service.

5.  An unappealed April 2007 rating decision declined to reopen 
the claim of service connection for a back disability.

6.  Evidence received since the April 2007 rating decision 
pertaining to the claim of service connection for a back 
disability does not constitute evidence of a current disability 
related to service, does not relate to the unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Residuals of cold injuries to the right hand, right foot, 
left hand and left foot were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  New and material evidence has not been received, and the 
claim of service connection for a back disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in December 2006.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio, supra, Pelegrini, supra.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Regarding the claim to reopen decided herein, a September 2009 VA 
letter sent to the Veteran provided him notice of the evidence 
needed to support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was also 
provided notice of the specific evidence needed to reopen the 
claim of service connection for a back disability (see Kent v. 
Nicholson, 20 Vet. App. 1 (2006)).  The Veteran had ample 
opportunity to respond to his notice letters and participate in 
the adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the way.

The Veteran's available service treatment records (STRs) and 
service personnel records are associated with his claims file, 
and pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  See Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans Affairs; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Notably, 
in a claim to reopen the duty to assist by arranging for an 
examination or securing a medical opinion does not attach until 
the claim has been reopened.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Evidentiary 
development in these matters is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  If certain 
chronic diseases, including arthritis and organic diseases of the 
nervous system (sensorineural hearing loss), are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment (the disease or injury 
need not be symptomatic, but only noted on entrance, Verdon v. 
Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will also not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- 
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition"-that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently-is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Factual Background and Analysis - Residuals of Cold Injury to the 
Hands and Feet

STRs, including a January 1967 report of medical history and 
separation examination report and a September 1978 report of 
medical history and enlistment examination report, are negative 
for complaints or findings of cold injury to the hands and feet.

In November 2000, the Veteran submitted his first claim for VA 
compensation benefits.  At that time he made no complaints 
related to residuals of cold injury. 

In July 2006, the Veteran submitted a claim for (in pertinent 
part) service connection for frostbite.  He stated that he 
incurred frostbite in October 1965.  In a January 2007 statement, 
the Veteran stated that he suffered cold injuries to his hands 
and feet while station in Germany, where he was exposed to severe 
cold temperatures during training.

VA treatment records dated from 2002 to 2008 are negative for 
findings related to residuals of cold injury to the hands and 
feet.  A March 2003 outpatient treatment record notes that 
examination of the extremities revealed no ulcers, lesion, or 
pretibial edema.  Sensation was intact.  In June 2008 the Veteran 
was seen with complaints of burning pain in his feet that began 
two to three months earlier.  With the exception of back 
problems, review of the systems was negative.  Examination of the 
extremities revealed no edema, cyanosis, or limitation of motion.  
Examination of the skin revealed hardened, thickened skin on the 
soles of the feet.  The Veteran was advised to wear proper shoes 
because of his calluses and was prescribed Gabapentin for 
neuropathy.  No diagnosis of residuals of cold injury was noted.  
In October 2008 it was noted that the neuropathy had resolved.

The Veteran testified during the August 2010 travel Board hearing 
the Veteran testified that during his first period of service, he 
was stationed on outdoor guard duty during the cold winter months 
in Germany.  He stated that he did not have gloves or warm socks.  
He stated that his fingernails and the tips of his fingers would 
split open.  Following service, he stated that his outdoor work 
was limited to the summer months; during the winter months he 
worked indoors.  

Additional evidence of record includes records from the Social 
Security Administration (SSA), which show that the Veteran was 
awarded disability benefits effective February 1995, with 
degenerative disc disease noted as his primary disability.  
Records of medical evidence used in reaching that decision have 
been obtained from SSA and are incorporated in the claims file.  
They show extensive treatment for back disability, and do not 
include any medical evidence indicating that the Veteran has 
residuals of cold injury related to service.

Upon review of the evidence, the Board notes no cold injury of 
the hands or feet (or residuals thereof) was ever diagnosed in 
service.  Moreover, there is no post-service medical evidence of 
such disability.  Accordingly, service connection for residuals 
of cold injury to the hands and feet is not warranted.  See 
Brammer, supra. 

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he observed and is 
within the realm of his personal knowledge, but he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  In the present case, the 
Veteran's statements regarding the cold weather he experienced 
while stationed in Germany, and the biting cold he felt in his 
hands and feet are believable; however, medical reports 
associated with the claims folder do not identify any chronic 
residuals normally associated with cold injuries.  As a general 
matter, service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In the present case, the Veteran does not 
have current residuals associated with cold injuries, and it 
logically follows that without current residuals, there is no 
nexus to the claimed in service injuries.  Service connection is 
denied.

Factual Background and Analysis - Hearing Loss Disability

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  At the time of the 
Veteran's March 1965 pre-induction physical examination, pure 
tone thresholds, in decibels, were noted as follows:
 

HERTZ

500
1000
2000
3000
4000
6000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
10(25)
10(20)
10(20)
10(20)
10(15)
10(20)
LEFT
10(25)
10(20)
10(20)
10(20)
10(15)
10(20)

On separation examination in January 1967, pure tone thresholds, 
in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
10(25)
10(20)
/
5(15)
10(15)
/
LEFT
5(20)
10(20)
/
0(10)
5(10)
/

At the time of the Veteran's September 1978 National Guard 
enlistment physical examination, pure tone thresholds, in 
decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
21
11
15
/
15
LEFT
16
11
10
/
45

On quadrennial physical examination in December 1982, pure tone 
thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
11
11
/
15
LEFT
30
14
11
/
60

On quadrennial physical examination in March 1986, pure tone 
thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
/
10
LEFT
15
0
5
/
35

Following service, in November 2000, the Veteran submitted his 
first claim for VA compensation benefits.  At that time he made 
no complaints related to hearing loss. 

A May 2006 VA outpatient treatment record notes the Veteran's 
complaints of gradual onset decreased hearing, left greater than 
right.  Examination revealed that hearing was normal in the right 
ear through 4000 Hertz, sloping to a mild loss at 6000 Hertz, 
rising back up to normal hearing, with excellent word 
recognition.  Hearing was normal in the left ear through 2000 
Hertz, precipitously sloping to a moderate-severe loss, with 
excellent word recognition.  The Veteran reported a history of 
in-service noise exposure from guns and post-service noise 
exposure from chainsaws, power tools and the trucks he drove.  
The Veteran was to return in one year, or sooner to discuss 
amplification for the left ear.

In July 2006, he submitted a claim for (in pertinent part) 
service connection for hearing loss disability.  He stated that 
he was exposed to noise as a member of the field artillery in 
service.

During the August 2010 travel Board hearing, the Veteran's friend 
testified that he had known the Veteran for eight years and 
during that time the Veteran had suffered from hearing problems.

Based on the aforementioned evidence, the Veteran is not shown to 
have hearing loss disability during his first period of service 
from 1965 to 1967.  

The evidence also shows that the Veteran had pre-existing hearing 
loss at 4000 Hertz at the time of his entry into the National 
Guard in September 1978; however, this hearing loss was not 
aggravated by service.  At the time of the Veteran's entry, there 
was present a single, elevated (45 decibels) pure tone threshold 
at 4,000 Hertz in the left ear.  Although the December 1982 
examination report notes certain elevated pure tone thresholds, 
the only remaining elevated pure tone threshold on examination in 
March 1986 was again at 4,000 Hertz in the left ear.  The hearing 
loss at 4,000 Hertz clearly did not increase in severity during 
service.  In fact, in March 1986, it was noted to be improved at 
35 decibels.

Following service, it wasn't until 2006 that the Veteran reported 
having hearing problems.  Thus, based on manifestations prior to, 
during, and subsequent to service, no increase in hearing loss 
disability is shown, and service connection for such disability 
on the basis that it was aggravated by service is not warranted.  
Moreover, there is no medical opinion of record that says or 
suggests that an current hearing loss disability was incurred or 
aggravated in service.

Factual Background and Analysis - Tinnitus

The Veteran's STRs are negative for complaints or diagnosis of 
tinnitus.

In November 2000, the Veteran submitted his first claim for VA 
compensation benefits.  At that time he made no complaints 
related to tinnitus. 

A May 2006 VA outpatient treatment record notes the Veteran's 
complaints of constant ringing in the left ear for many years 
which had gradually increased over the past several months.  He 
reported a history of in-service noise exposure from guns and 
post-service noise exposure from chainsaws, power tools and the 
trucks he drove.

In July 2006, he submitted a claim for (in pertinent part) 
service connection for tinnitus.  He stated that he was exposed 
to noise as a member of the field artillery in service.

During the August 2010 travel Board hearing, the Veteran's friend 
testified that he had known the Veteran for eight years and 
during that time the Veteran had suffered from tinnitus.  The 
Veteran testified that he was about 36 or 37 (in 1979 or 1980) 
when he first noticed tinnitus, but it did not really bother him 
until about eight to 10 years ago.

The medical evidence of record shows that tinnitus has been 
diagnosed.  However, as noted above, the Veteran's STRs are 
silent for any diagnosis of tinnitus.  The first medical evidence 
of such disability is more than 17 years after service.  Such a 
long interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not 
include any medical opinion that the Veteran's current tinnitus 
is (or might be) related to his service, and does not suggest 
that it might be related to his service.

The Board has considered the Veteran's own statements to the 
effect that his tinnitus was incurred during his military 
service. He is competent to provide testimony or statements 
relating to symptoms or facts of events that he observed and is 
within the realm of his personal knowledge, but he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).   Because he is a 
layperson, he is not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).

Conclusion

In reaching the above conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Law and Regulations - Claim to Reopen

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Factual Background and Analysis - Claim to Reopen Back Disability

The RO denied the Veteran's claim of service connection for a 
back disability in an unappealed rating decision in March 2002.  
The RO found that none of the evidence of record showed that the 
Veteran had a back disability that was incurred in service or 
that his current back disability was related to his service.  
Evidence of record at the time of the March 2002 rating action 
included STRs, including October and November 1965 treatment 
record that notes that the Veteran was seen with complaints of 
low back pain and prescribed physical therapy for one month.  A 
January 1967 separation report of medical history notes the 
Veteran's history of an automobile accident prior to service with 
mild low back pain since that time.  Clinical evaluation of the 
spine at that time was normal.  Subsequent reserve STRs are 
negative for a diagnosis of back disability.  Post-service 
private treatment records and examination reports note that the 
Veteran had a history of low back symptoms from an industrial 
accident sometime in 1986, and a work injury to his low back in 
October 1988.  He underwent a partial lumbar laminectomy in 
November 1988 and a right hemilaminotomy in December 1991.  VA 
outpatient treatment records dated from 2001 to 2002 note no 
treatment for back disability.  None of the medical evidence of 
record related a current back disability to military service.

In April 2007, the RO declined to reopen the Veteran's claim for 
service connection for a back disability on the grounds that the 
evidence submitted in connection with the current claim was not 
new and material in that it was not related to an unestablished 
fact necessary to substantiate the claim, nor did it raise the 
possibility of substantiating the claim.  The new evidence 
consisted of records from SSA show that the Veteran was awarded 
disability benefits effective February 1995, with degenerative 
disc disease noted as his primary disability.  Records of medical 
evidence used in reaching that decision have been obtained from 
SSA and are incorporated in the claims file.  They show that in 
June 1986, the Veteran was installing an 11-foot section of steel 
pipe at his job when he experienced stabbing low back pain.  
Hospitalization records note a diagnosis of lumbosacral spasm and 
strain.  Subsequent private treatment records show that the 
Veteran underwent surgery for his back problems.  He reinjured 
his back at work in October 1988 requiring a partial laminectomy 
at L4-5 with removal of a herniated disc fragment.  In addition, 
VA treatment records from 2002 to 2007 note that the Veteran was 
seen for numerous disabilities.  They do not include any medical 
evidence indicating that the Veteran has a current back 
disability related to service.

Evidence received since the April 2007 rating decision includes 
VA treatment records dated from 2007 to 2008.  While this 
evidence is new, in that it has not been previously reviewed by 
VA, this evidence is not material.  The basis for the prior 
denial was the lack of evidence relating any currently diagnosed 
back disorder to service.  None of the "new" medical records 
relate a current diagnosis of back disability to the Veteran's 
military service.  As the medical evidence received since April 
2007 does not address the unestablished fact necessary to 
substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Therefore, it cannot serve to reopen the claim.

In addition, the Veteran submitted copies of personnel records.  
These records are duplicative of records previously considered 
and therefore are not new. 

In addition, in statements made during the August 2010 travel 
Board hearing, the Veteran essentially maintains that he hurt his 
back during his first period of service and then re-injured it 
after service.  No medical or other competent evidence was 
submitted to support these allegations.  The Veteran is a 
layperson, and lacks medical training and expertise to render a 
competent opinion on a matter, such as the relationship between a 
current disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for a back disability may not be reopened.


ORDER

Entitlement to service connection for residuals of cold injuries 
to the right hand is denied.

Entitlement to service connection for residuals of cold injuries 
to the right foot is denied.

Entitlement to service connection for residuals of cold injuries 
to the left hand is denied.

Entitlement to service connection for residuals of cold injuries 
to the left foot is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for a back disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


